DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 16, 2021 in response to the previous Non-Final Office Action (09/09/2021) is acknowledged and has been entered.
	Claims 3 – 16 and 18 – 20 currently pending.
	Claims 1 – 2 and 17 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 16, 2021, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 3 – 16 and 18 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 3 and 14, the closest prior art fails to disclose, suggest or teach the combination of  a frame; a plurality of sensor modules mounted on the frame, wherein each of the sensor modules comprises a sensor and a lens having a different optical axis, and is configured to rotate about the optical axis by a predetermined angle to obtain an image; and a processor configured to control the rotation of each of the sensor modules, and connect the images obtained by the sensor modules to generate a connected image, wherein each of the sensors comprises an imaging area having a rectangular shape defined by a side having a long length and a side having a short length, wherein each of the sensor modules is configured to obtain the image by sequentially exposing the imaging area of the sensor in a short-length direction in units of pixel rows, and wherein, in a first photographing mode in which the sensor modules rotate such that sides having the long length in the imaging areas of the sensors of two adjacent sensor modules are adjacent to each other, exposed areas on the imaging areas the sensors of the two adjacent sensor modules move away from or closer to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698